Citation Nr: 1230361	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-49 329	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for hypertension and associated heart disease.

2.  Entitlement to an initial rating higher than 10 percent for residuals of a left wrist fracture, including on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), also on an extra-schedular basis but instead under 38 C.F.R. § 4.16(b).

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.

This appeal to the Board of Veterans' Appeals (Board) is from December 2009 and March 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In that December 2009 rating decision, among the several claims the RO denied were for service connection for a lung condition, also claimed as chronic obstructive pulmonary disease (COPD), as well as for hypertension and a TDIU.  However, the RO granted service connection for residuals of a left wrist fracture and assigned an initial 10 percent rating for this disability retroactively effective from April 28, 2009, the date of receipt of this claim.  In the March 2010 rating decision since issued, after considering additional evidence, the RO continued to deny the claims for service connection for COPD and hypertension and for a TDIU.  The RO also confirmed and continued the 10 percent rating for the residuals of the left wrist fracture, so denied the Veteran's "downstream" claim for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when a Veteran timely appeals an initial rating for a disability that has just been determined to be service connected, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award, if there have been variances in the severity of the disability).

In April 2010, so the very next month, he filed a notice of disagreement (NOD) with that March 2010 decision continuing to deny his claims of entitlement to service connection for COPD and hypertension, and in not assigning a rating higher than 10 percent for the residuals of his left wrist fracture.  And as the initial December 2009 RO decision also was not yet final and binding, having been issued less than one year earlier, so, too, was his NOD timely filed concerning that earlier decision as well.  38 C.F.R. § 20.302(a)(2011).  He again claimed entitlement to a TDIU in April 2010, so this derivative claim was incorporated and addressed in the December 2010 statement of the case (SOC).  He then filed a timely substantive appeal (VA Form 9) later that same month to complete the steps necessary to perfect his appeal of his claims to the Board.  38 C.F.R. § 20.200.

In March 2011 he had a hearing at the RO before a local hearing officer.

In a statement in support of claim (on VA Form 21-4138) submitted later that year, in October 2011, the Veteran withdrew his claims for service connection for COPD (a lung condition) and a TDIU.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  However, he indicated that he has significant heart problems or disease from his hypertension, so the Board has recharacterized his claim to include this additionally alleged cardiac impairment since he believes it is associated with his hypertension.

In November 2011, the RO issued a decision additionally granting service connection for left ulnar radiculopathy and assigning a separate 10 percent rating for this additional disability, also retroactively effective from April 28, 2009, and apparently as associated with (i.e., another residual of) the left wrist fracture.

The Veteran had another hearing in July 2012, this time before the undersigned Veterans Law Judge (VLJ) of the Board at the Board's offices in Washington, DC, so a Central Office (CO) hearing.  During the hearing the Veteran submitted additional evidence and waived his right to have to RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

Also during the July 2012 hearing, the Veteran's representative continued to maintain the Veteran is unemployable on account of his service-connected disabilities.  So although, as mentioned, the Veteran earlier withdrew his TDIU claim back in October 2011, he has re-raised this claim, in turn requiring that the Board consider it since his assertion of unemployability is primarily predicated on the severity of his service-connected left wrist disability and he has appealed for a higher rating for this underlying left wrist disability.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and 

(3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) similarly has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities and, thus, is part of a claim for increased compensation.  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), a precedent case with similar facts, the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  The Court, citing Rice, reiterated that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial-rating claim.  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

But as the Court also explained in Rice, if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands to the RO generally are via the Appeals Management Center (AMC).  VA's Office of General Counsel also has clarified that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001). 


Also in his July 2012 hearing testimony, the Veteran raised the still additional issue of his entitlement to service connection for depression secondary to his service-connected disabilities (both those already determined to be service connected and those for which he is still trying to establish this entitlement).  As the Agency of Original Jurisdiction (AOJ), however, the RO has not had opportunity to initially consider this additional claim.  Therefore, the Board does not have jurisdiction over it and is referring it to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over a claim not yet adjudicated by the RO).

As for the appeal of the claims that are currently before the Board, they have been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

So, in this decision, the Board is deciding (indeed granting) the claim for a schedular rating higher than 10 percent for the residuals of the left wrist fracture, but then remanding this claim because the Veteran also is entitled to consideration of an even higher rating for this disability on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1).  The Board also is remanding his claims for service connection for hypertension and associated heart disease and for a TDIU.  But as it stands, even with the benefit of the additional compensation the Board is awarding in this decision, he does not have sufficient ratings for his service-connected disabilities to satisfy the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for a TDIU on a schedular basis.  This notwithstanding, it is suggested, nonetheless, that he also is entitled to consideration of a TDIU on an extra-schedular basis under the alternative provisions of § 4.16(b).



FINDINGS OF FACT

1.  The residuals of the left wrist fracture do not include ankylosis or nonunion or malunion of the radius or ulna.

2.  However, there is subjective as well as objective evidence of chronic or persistent left wrist pain and consequent functional impairment, including sufficient additional limitation of motion of this wrist equating to an additional 10 percent disability.

3.  There equally is suggestion this case presents such an exceptional or unusual disability picture as to render impractical the application of the regular Rating Schedule standards.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 20 percent rating for this left wrist disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5214, 5215 (2011).

2.  The criteria also are met to warrant referring this case for extra-schedular consideration, both concerning the rating for this left wrist disability and derivative entitlement to a TDIU.  38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These Veterans Claims Assistance Act (VCAA) notice requirements apply to all elements of his claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  See, too, Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (wherein the U.S. Supreme Court made clear that VCAA notices errors in timing or content are not presumptively prejudicial, rather, must be determined on a 
case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of showing there is a VCAA notice error and, moreover, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2009, prior to initially adjudicating his claim in December 2009, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence - keeping in mind that his claim at the time was for service connection for his left wrist disability, which since has been granted in the December 2009 decision mentioned and the 10 percent initial rating assigned, which was later confirmed and continued in the March 2010 decision also at issue in this appeal.  In Dingess, and subsequently in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), the Court held that, in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial purpose that the notice was intended to serve has been fulfilled.  Id.  Thereafter, once an NOD has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And, here, the Veteran received this required SOC in December 2010, also SSOCs in September and December 2011 discussing this downstream claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for initially rating the residuals of the left wrist disability as 
10-percent disabling and not greater (that is, aside from the separate 10 percent rating also assigned for the left ulnar radiculopathy).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable and, therefore, appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  This included obtaining his service treatment records (STRs), VA treatment records, private treatment records, and arranging for VA compensation examinations to assess and then reassess the severity of his left wrist disability.  The medical and other evidence in the file, including the results of his most recent VA examination in November 2011, provide the information needed to properly rate this disability, so additional examination is not needed to decide this appeal. 38 C.F.R. §§ 3.327(a), 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, as there is no indication that any other relevant evidence remains outstanding, the duty to assist has been met.  38 U.S.C.A. § 5103A.  

II.  A Higher Initial Schedular Rating for the Residuals of the Left Wrist Fracture

The Veteran contends that his service-connected left wrist fracture residuals are far more disabling than the current 10 percent rating suggest.  His STRs show that, in November 1980, he sustained a fracture of the left distal radius while playing basketball.  X-rays showed a minimally displaced fracture.  His wrist was placed in a cast, but he subsequently complained of painful motion, stiffness, and swelling. 

In the December 2009 rating decision the RO granted service connection for the residuals of that left wrist fracture and assigned an initial 10 percent rating retroactively effective from April 28, 2009, the date of receipt of this claim.  So this is an initial rating of the Veteran's left wrist disability.  And in Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the circumstance when the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  The Court since has extended this practice even to claims that do not involve initial ratings, but also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran also since has received a separate 10 percent rating for associated left ulnar radiculopathy.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal ulnar deviation of the wrist is from 0 to 45 degrees, and normal radial deviation is from 0 to 20 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under 38 C.F.R. § 4.71a, DC 5215, for limitation of motion of the wrist, a 10 percent rating is warranted for palmar flexion limited in line with the forearm or for dorsiflexion less than 15 degrees, of either the major or minor extremity.  10 percent is the highest possible rating under this DC.

38 C.F.R. § 4.71a, DC 5214, for ankylosis of the wrist, indicates a higher 20 percent rating requires favorable ankylosis of the wrist (minor) in 20 to 30 degrees of dorsiflexion.  An even higher 30 percent rating is warranted for any other position (minor), except favorable, and a still higher 40 percent rating (minor) requires unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation. 


The Veteran's service records and VA examination records confirm he is right handed.  See 38 C.F.R. § 4.69 [a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major].  So his left wrist disability is affecting his minor, not major, wrist.

Arthritis due to trauma (i.e., traumatic arthritis), substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis (hypertrophic or osteoarthritis) is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

For purposes of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45(f).  The Veteran, as mentioned, already has the highest possible rating under DC 5215 at 10 percent.  And while arthritis of the left wrist joint has been confirmed in recent medical records, there is no involvement 2 or more major joints or minor joints for that matter, to consider a 20 percent rating under DC 5003.

The only remaining DC for consideration is DC 5214, requiring ankylosis, which simply has not been shown.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a 

joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

VA outpatient treatment records from 2009 report the Veteran's continued left wrist symptoms, including wrist and finger pain and soreness.  An MRI in October 2009 showed a triangular fibrocartilage tear.

During his May 2010 VA compensation examination, the Veteran reported weakness, stiffness, giving way, lack of endurance, locking, fatigability, tenderness, pain, and severe cramping in this wrist.  He said he had flare-ups as often as 8 times per day, lasting 1.5 hours.  On objective physical examination, there was only tenderness.  There was no ankylosis.  The range of motion of the left wrist was dorsiflexion to 45 degrees, palmar flexion to 40 degrees, radial deviation to 5 degrees and ulnar deviation to 10 degrees, all with pain at those degrees of motion (so at the endpoints).  Repetitive motion was possible.  The joint's functioning was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, including with repeated or prolonged use or during flare-ups, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis, but also should be applied in 
non-arthritis contexts).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

An X-ray taken during that May 2010 VA compensation examination revealed a 1 mm joint mouse between the distal portion of the radius and the navicular bone, and posterior displacement of the radius in relation to the distal radius and carpal bones.  The diagnosis was left wrist fracture with numbness.

During a more recent November 2011 VA compensation examination of the joints, the Veteran continued to complain of left hand numbness shooting pains with left elbow movement.  He had flare-ups of chronic pain requiring morphine and Vicodin.  He reported constant locking of his left wrist.  Range of motion of this wrist was palmar flexion to 30 degrees, with pain at 15 degrees; dorsiflexion to 15 degrees, with pain 10 degrees.  It was confirmed that he had additional limitation in range of motion following repetitive-use testing, and functional loss and/or impairment of this wrist.  There was pain to palpation of this wrist, although he had normal wrist strength, and there was no ankylosis of this wrist.  Imaging studies had confirmed degenerative or traumatic arthritis.  The diagnoses were:  triangular fibrocartilage tear, impingement syndrome of wrist, tenosynovitis, ulnar neuropathy, and reduced ROM (range of motion).


The ulnar neuropathy affecting this wrist is being separately compensated at the 
10-percent level under the guise of left ulnar radiculopathy.  But, apart from that, it is apparent from review of these records that the Veteran's left wrist disability does not also involve ankylosis, either favorable or unfavorable, so DC 5214 that would provide a higher rating simply does not apply.

However, it is equally apparent from the record, including based on his recent hearing testimony under oath in July 2012, that he has chronic pain in his left wrist as a result or consequence of the fracture in service, so as a residual of that injury.  This persistent pain results in additional functional impairment, as the reports of his VA medical examinations from the recent past reveal both subjective and objective evidence of limitation of motion from this pain in all planes of motion of this wrist.  This is especially true when he has flare-ups of this pain, which occur several times daily and apparently require prescriptions of medication to try and control this pain.  There have been several diagnoses referable to this wrist, including of arthritis. 

Therefore, it must be concluded the Veteran has additional disability or functional loss due to the extent of this pain, weakness, fatigability, or incoordination of this wrist, that is, above and beyond that contemplated by his existing rating, which requires assigning an additional 10 percent under DC 5215.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca, 8 Vet. App. at 204-08. Additional functional impairment beyond this additional 10 percent is not shown or supported by the record, as there is no additional functional impairment beyond this.  So the Veteran's claim is granted, but only to this extent, albeit also requiring the further development discussed in the REMAND.


ORDER

A higher 20 percent rating is granted for the residuals of the left wrist fracture, subject to the statutes and regulations governing the payment of VA compensation.



REMAND

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an 
extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must 

determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There also is the possibility the Veteran is entitled to additional compensation in the way of a derivative TDIU if unemployable on account of service-connected disabilities, meaning incapable of obtaining and maintaining substantially gainful employment given the severity of his service-connected disabilities, level of education, prior work experience and training, etc.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  Thus, the Board must assess whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Since, however, the Veteran has insufficient ratings for his service-connected disabilities (even with the grant of the additional 10 percent in this decision) to meet the threshold minimum rating requirements of 38 C.F.R. § 4.16(a), he may only receive a TDIU instead on an extra-schedular basis under the alternative special provisions of § 4.16(b).

The Veterans Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008), ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")


In the case of a TDIU, while the regulations do not provide a definition of "substantially gainful employment," VA's Adjudication Procedure Manual defines the term as "employment at which non-disabled individuals earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  M21-1MR, Part IV, Subpart ii, ch. 2, sec. F(24)(c) (2012).  
Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed incapable of performing the physical and mental acts required by employment, and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See, too, 38 C.F.R. §§ 4.1, 4.15 (2011).  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

But as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


The Veteran's representative argued during the recent July 2012 hearing before the Board that the Veteran is entitled to extra-schedular consideration under both 38 C.F.R. § 3.321(b)(1) and 4.16(b) because his left wrist and hand, essentially, are unusable because of the extent of his pain, locking and other symptoms.  The representative maintained that the results of the most recent November 2011 VA compensation examination bear this out.  The Veteran testified that, in years past, he had worked as a chef or cook, but that he had not worked in about 1 year and that, even when he was working, he had gone from full-time employment to just part-time employment, then eventually laid off because of the severity of his service-connected disabilities.  He added that, since his disabilities were not rated as at least 30-percent disabling, he could not receive VA vocational rehabilitation and training.

In a February 2010 statement, a VA physician indicated that, in view of the Veteran's numerous symptoms, also including cervical spine pathology, he did not believe the Veteran was able to continue working as a chef.  Also, during his May 2010 VA compensation examination, the Veteran reported functional impairment related to his left wrist that caused him to be unable to work, and he had been let go from his job as a cook.  He was hired back, part-time, but he indicated that his medications at the time just allowed him to work for three or four hours each day.  He indicated that, on the job, he was subject to dropping things without notice because of his reduced grip strength.  During the more recent November 2011 VA compensation examination, the examiner confirmed the Veteran's left wrist disability impacted his ability to work.  The Veteran said he was unable to do anything with his left hand and wrist due to constant locking and pain.  He reiterated these problems with this wrist and consequent functional impairment, when he was working, during his July 2012 hearing before the Board.  So under these circumstances presented, the Board has to refer this case for all appropriate further development, including for extra-schedular consideration under §§ 3.321(b)(1) and 4.16(b).  See Bagwell; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


The remaining claim for consideration is whether the Veteran is entitled to service connection for hypertension and associated heart disease.  He asserts that his hypertension began during his military service, as he had elevated blood pressure readings even while in service, so early or prodromal indications of this condition, though it admittedly was not actually first diagnosed until years later after his service had ended.  He also alleged that he also now has heart-related issues and worsening hypertension that is traceable to the medication used to treat his left wrist pain, so service-connected disability.  This claim therefore is also predicated on the notion that his hypertension and associated heart disease are proximately due to, the result of, or aggravated by the medication used to treat his service-connected left wrist disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

His claim, therefore, is predicated on theories of both direct and secondary service connection, and the Board must consider all potential bases of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the Court (CAVC) has jurisdiction by virtue of a notice of disagreement (NOD) that satisfies Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).

Here, the Veteran's STRs indeed reveal some elevated blood pressure readings.  Shortly after entering service, in fact, the month after, a November 1978 examination report shows blood pressure readings of 130-145/60-80.  His STRs also show other elevated readings, some of which however were associated with a physical injury or respiratory infection.  During his separation physical examination in September 1982, his blood pressure was 142/92, so slightly elevated.

In September 2009, when presented with the question of whether the readings in service marked the onset of hypertension, the commenting VA physician opined that the Veteran's hypertension was less likely than not related to those readings in service.  She pointed out that the STRs indicated that the elevated blood pressure readings in service were associated with pain or a viral syndrome.  She stated that a recent VA examination had indicated the Veteran's hypertension was a more recent finding.  She said the medical record reviewed included service records dated in January 1980 revealing a wrist strain, with a blood pressure of 144/80, and a July 1981 STR showing a diagnosis of left wrist fracture.  It does not appear, however, that she considered all of the elevated blood pressure readings in service, shown in the STRs, nor is there indication she had the Veteran's complete STRs available for her review and consideration.

In addition, the record confirms the Veteran is taking prescription medication to try and control his pain, some of which apparently is being caused by his 
service-connected left wrist disabilities.  In support of his claim regarding hypertension, he has submitted medical treatise evidence obtained from the internet associating drugs taken for pain with hypertension.  As well, there is a December 2010 statement from a VA physician noting that testing of the Veteran's heart muscle wall revealed problems associated with long-term effects of hypertension.

Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional. Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from a scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or a service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); see also 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

Furthermore, the Federal Circuit Court held in Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010), that each element of 38 U.S.C.A. § 5103A(d)(2) establishes a different evidentiary standard.  The Federal Circuit Court stated that the Board's "finding of a lack of 'competent' evidence appears to apply the standard of subsection A[ ] which deals with the Veteran's current disability, rather than the apparently less-demanding standard in subsection B of 'evidence' that 'indicates' that the Veteran's disability 'may be associated' with the Veteran's active military service."  Id., at 1277.  The Federal Circuit maintained this holding in Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010), stating that medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Refer this case to the Director of Compensation and Pension Service or other appropriate authority for consideration of whether the Veteran is entitled to additional compensation for his service-connected left wrist disabilities on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) and/or a derivative TDIU under § 4.16(b).

2.  Schedule a VA compensation examination for an additional medical nexus opinion concerning the etiology of the Veteran's hypertension and possible heart disease.  He is hereby advised that failure to report for this additional VA compensation examination, without good cause, may have adverse consequences on this pending claim as it would require deciding this claim based on the existing evidence of record.  38 C.F.R. § 3.655.

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history. 

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to first confirm the Veteran has hypertension and/or heart disease.  If he does, then the examiner must also provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) this hypertension and/or heart disease is related to or dates back to the Veteran's period of active duty service, so incepted during his service or within one year of his discharge (when considering all, not just some, of the elevated blood pressure readings he had in service) OR, alternatively, was caused or aggravated by medication prescribed to treat his service-connected left wrist disabilities.  In making this latter determination, the examiner must consider and comment on the medical treatise evidence the Veteran has provided associating pain medication with hypertension.

In determining whether any current hypertension and/or heart disease incepted in service from October 1978 to October 1982, or within one year of the Veteran's discharge, so meaning by October 1983, the examiner must specifically address the Veteran's reported symptoms having first manifested during his military service, or within one year later for presumptive disease purposes under 38 C.F.R. § 3.309.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion). 

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

3.  Then readjudicate this claim for service connection for hypertension and/or heart disease in light of all additional evidence, considering both of the theories advanced (direct and secondary service connection).  If this claim is not granted to the Veteran's satisfaction, and if an extra-schedular rating and/or extra-schedular TDIU are not granted, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KIETH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


